OPINION AND ORDER
Pursuant to SCR 3.165, the Inquiry Commission petitions this Court to enter *510an order temporarily suspending Respondent from the practice of law in the Commonwealth of Kentucky. Respondent, Fredrick L. Tanner, whose Bar roster address is 617 Hampton, Bowling Green, Kentucky 42103, was admitted to the practice of law in this Commonwealth on August 1,1972.
On January 14, 2002, Respondent pled guilty in the United States District Court for the Western District of Kentucky to one count of “embezzling, purloining, and willfully misapplying monies, funds, and credits belonging to the Bowling Green Bank and Trust Company while he was an employee of the bank” in violation of 18 U.S.C. § 656. United States v. Fredrick L. Tanner, 1:00-CR-00039-001-M. Respondent was sentenced to fifteen months incarceration and ordered to pay an assessment of $100 and restitution in the amount of $179,582.57.
Having reviewed the Inquiry Commission’s petition and supporting documents, we believe reasonable cause exists to believe that Respondent has been convicted of a crime as set out in SCR 3.320 and that it appears from the record of such conviction that he has so acted as to put in grave issue whether he has the moral fitness to continue to practice law. SCR 3.165(l)(c).
IT IS THEREFORE ORDERED THAT:
1. Respondent, Fredrick L. Tanner, is temporarily suspended from the practice of law in this Commonwealth effective this date and until superseded by subsequent order.
2. Disciplinary proceedings against Respondent shall be initiated by the Inquiry Commission pursuant to SCR 3.160, unless already begun or unless Respondent resigns under terms of disbarment.
3. Pursuant to SCR 3.165(5), Respondent shall, within twenty (20) days of the date of entry of this order, notify all clients in writing of his inability to continue to represent them and shall furnish copies of such letters of notice to the Director of the Kentucky Bar Association.
4.Pursuant to SCR 3.165(6), Respondent shall immediately, to the extent reasonably possible, cancel and cease any advertising activities in which he is engaged.
All concur.
ENTERED: April 24, 2003.
/s/ Joseph E. Lambert Chief Justice